DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210143484 A1 (Chen) in view of US 20160043356 A1 (Sunada).
Regarding claim 1, Chen discloses a button battery (title), comprising: 
an upper cover plate having a liquid injection hole (P40, liquid injection port 422)
a bottom shell (P35, shell 4) having an opening, the upper cover plate being configured to cover the opening to form an inner cavity with the bottom shell, and the liquid injection hole being communicated with the inner cavity; 
a battery winding core (P37, winding core 1) arranged in the inner cavity, and two electrodes of the battery winding core being electrically connected with the bottom shell and the pole respectively (P49-50, positive tab welded to shell, negative tab welded to pole), and 
a sealing ball (P40, seal 421) configured to be arranged on the upper cover plate and seal the liquid injection hole. See Annotated Fig. 1 of Chen below. 

    PNG
    media_image1.png
    844
    1034
    media_image1.png
    Greyscale

Annotated Fig. 1 of Chen
Chen discloses that the pole is insulated from the shell by injecting a sealant (P57).
Chen does not disclose: 
the through hole is a stepped through hole with a small upper portion and a large lower portion; 
a pole including a cylindrical portion at an upper end of the pole and a head portion at an lower end of the pole; 
an insulating sleeve sheathed on the pole, the pole being configured to penetrate through the stepped through hole such that the head portion corresponds to a lower end of the stepped through hole and the cylindrical portion corresponds to an upper end of the stepped through hole. 
In the same field of endeavor, Sunada discloses a cylindrical battery with a spiral wound electrode body with the positive electrode connected to a terminal and the can serving as the negative terminal (Fig. 1, P31). Sunada further discloses a stepped through hole through with a small upper portion and large lower portion, and a pole (positive terminal 7) with a cylindrical upper end and a head portion (washer 8) at a lower end (Fig. 1, P31). Sunada further discloses an insulating sleeve (gasket 9) sheathed on the pole, the pole being configured to penetrate through the stepped through hole such that the head portion corresponds to a lower end of the stepped through hole and the cylindrical portion corresponds to an upper end of the stepped through hole. See annotated Fig. 1 of Sunada below. 


    PNG
    media_image2.png
    454
    764
    media_image2.png
    Greyscale

Annotated Fig. 1 of Sunada
	Sunada further teaches the sealing plate is made of stainless steel (P24) and a terminal (“pole”) made of nickel plated steel (P34). Sunada teaches that the disclosed materials and sealing elements provide a corrosion resistant battery cell with cheap materials (P11). 
	Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Chen by substituting the pole, sealant, and through hole of Chen for the positive terminal, gasket, and through hole of Sunada, with the predictable result that such a substitution would result in a corrosion resistant cell with cheap materials. 
Regarding claim 2, modified Chen teaches a first annular flange is arranged on an outer circumferential surface at an upper end of the cylindrical portion, and an upper surface of the insulating sleeve is configured to abut against a lower surface of the first flange (upper portion of positive terminal). See annotated Fig. 1 of Sunada. 
Regarding claim 4, Chen teaches the battery winding core comprises a positive plate and a negative plate, and the positive plate and the negative plate are electrically connected with the pole and the bottom shell respectively (P49-50, positive tab welded to shell, negative tab welded to pole). Chen does not explicitly disclose a separator in the winding core. 
Sunada teaches a separator placed between electrodes (P33). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add a separator to the winding core between the positive and negative electrodes, with the predictable result that such an addition would prevent electrical contact between the positive and negative electrodes. 
Regarding claim 5, Chen teaches a second annular flange is arranged on an outer circumferential surface at an upper end of the upper cover plate, the upper cover plate is configured to extend into the opening, with a lower surface of the second flange abutting against a side wall of the opening (Fig. 1, edge of cover plate). See annotated Fig. 1 of Chen.
Regarding claim 7, modified Chen is silent regarding dimensions for the cover plate, injection hole, pole, or through hole. Chen teaches that the disclosed button battery is for use in small electronics (P4) as is the claimed button battery (P3 of the PGPUB).  
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select dimensions for the button battery of modified Chen such that a thickness of the upper cover plate is 0.5 mm to 3.0 mm, a diameter of the liquid injection hole is 0.1 mm to 1.5 mm, a diameter of the cylindrical portion is 1 mm to 4 mm, a diameter of the head portion is 3 mm to 8 mm, and a height of the lower end of the stepped through hole is 0.2 mm to 0.5 mm, given that modified Chen teaches all of the other claimed structures also in a button battery used in the same applications as the claimed button battery. One of ordinary skill in the art would have been motivated to select dimensions of the cover plate thickness, injection hole diameter, and cylindrical portion diameter that are suitable for use in small electronics applications consistent with the invention of Chen. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

The instant disclosure does not provide evidence of criticality of the claimed range of dimensions. 
Regarding claim 8, Chen discloses a method for manufacturing a button battery, wherein, the button battery comprises: 
Chen discloses a button battery (title), comprising: 
an upper cover plate having a liquid injection hole (P40, liquid injection port 422)
a bottom shell (P35, shell 4) having an opening, the upper cover plate being configured to cover the opening to form an inner cavity with the bottom shell, and the liquid injection hole being communicated with the inner cavity; 
a battery winding core (P37, winding core 1) arranged in the inner cavity, and two electrodes of the battery winding core being electrically connected with the bottom shell and the pole respectively (P49-50, positive tab welded to shell, negative tab welded to pole), and 
a sealing ball (P40, seal 421) configured to be arranged on the upper cover plate and seal the liquid injection hole. See Annotated Fig. 1 of Chen.
Chen discloses that the pole is insulated from the shell by injecting a sealant (P57).
Chen does not disclose: 
the through hole is a stepped through hole with a small upper portion and a large lower portion; 
a pole including a cylindrical portion at an upper end of the pole and a head portion at an lower end of the pole; 
an insulating sleeve sheathed on the pole, the pole being configured to penetrate through the stepped through hole such that the head portion corresponds to a lower end of the stepped through hole and the cylindrical portion corresponds to an upper end of the stepped through hole. 
In the same field of endeavor, Sunada discloses a cylindrical battery with a spiral wound electrode body with the positive electrode connected to a terminal and the can serving as the negative terminal (Fig. 1, P31). Sunada further discloses a stepped through hole through with a small upper portion and large lower portion, and a pole (positive terminal 7) with a cylindrical upper end and a head portion (washer 8) at a lower end (Fig. 1, P31). Sunada further discloses an insulating sleeve (gasket 9) sheathed on the pole, the pole being configured to penetrate through the stepped through hole such that the head portion corresponds to a lower end of the stepped through hole and the cylindrical portion corresponds to an upper end of the stepped through hole. See annotated Fig. 1 of Sunada.
	Sunada further teaches the sealing plate is made of stainless steel (P24) and a terminal (“pole”) made of nickel plated steel (P34). Sunada teaches that the disclosed materials and sealing elements provide a corrosion resistant battery cell with cheap materials (P11). 
	Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Chen by substituting the pole, sealant, and through hole of Chen for the positive terminal, gasket, and through hole of Sunada, with the predictable result that such a substitution would result in a corrosion resistant cell with cheap materials. 
Chen further discloses the method comprises:
installing the pole and the insulating sleeve on the upper cover plate (P39, pole fixed on cover body in advance); 
loading the battery winding core into the bottom shell (P51), installing the upper cover plate on the bottom shell to wrap the battery winding core with the bottom shell, and then welding the upper cover plate on the bottom shell (P53); 
injecting an electrolyte into the inner cavity formed by the upper cover plate and the bottom shell through the liquid injection hole to enable formation of the battery winding core after aging (P58); and 
sealing the liquid injection hole by using the sealing ball (P58).
Regarding claim 10, Chen discloses forming the battery winding core by winding a positive plate and a negative plate (P46-48). Chen does not explicitly disclose a separator in the winding core. 
Sunada teaches a separator placed between electrodes (P33). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add a separator to the winding core between the positive and negative electrodes, with the predictable result that such an addition would prevent electrical contact between the positive and negative electrodes. 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210143484 A1 (Chen) in view of US 20160043356 A1 (Sunada) as applied to at least claim 1 above, and further in view of US 20120288748 A1 (Oshima).
Regarding claim 3, modified Chen does not teach an annular limiting groove. 
In the same field of endeavor, Oshima teaches an analogous art of a sealed battery with an insulating sleeve around a terminal. Oshima further teaches an annular limiting groove is arranged on the outer circumferential surface of the cylindrical portion (Fig. 2, P67, groove 44), and an annular protrusion matched with the limiting groove is arranged on an inner wall of the insulating sleeve (Fig. 2, P74, insulating member 50). Oshima teaches that this configuration applies pressure to the terminal, strongly fixing the terminal to the lid (P13). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Chen by adding the annular groove and corresponding annular protrusion taught by Oshima, with the predictable result that such an addition would strongly fix the terminal to the lid. 
Regarding claim 9, modified Chen discloses that the installing the pole and the insulating sleeve on the upper cover plate comprises: 
manufacturing the liquid injection hole and the stepped through hole with the small upper portion and the large lower portion in the upper cover plate (Chen P56); 
manufacturing the cylindrical portion and the head portion of the pole, then inserting the pole into the stepped through hole such that the cylindrical portion and the head portion correspond to upper and lower ends of the stepped through hole respectively (P52, embedding pole); 
positioning the pole and the upper cover plate with respect to each other, and injecting an insulating material between the pole and the upper cover plate to form the insulating sleeve (Chen P58, injection molding). 
Modified Chen does not explicitly disclose a step of mounding the first flange at an upper end of the cylindrical portion.
In the same field of endeavor, Oshima teaches an analogous art of a sealed battery with an insulating sleeve around a terminal. Oshima discloses a step of pressing to plastically deform the terminal (Fig. 3a). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add a step of plastically deforming (“mounding”) the upper end of the cylindrical portion of modified Chen, with the expectation that such a step would create the first annular flange of modified Chen. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20210143484 A1 (Chen) in view of US 20160043356 A1 (Sunada) as applied to at least claim 1 above, and further in view of US 20020058184 A1 (Hayashi).
Regarding claim 6, modified Chen teaches that the upper plate is made of stainless steel (Sunada P24) and the pole is made of nickel (Sunada P34). Modified Chen does not teach specific materials for the insulating sleeve.  
In the same field of endeavor, Hayashi discloses an analogous art of a terminal in a stepped hole sealed by an insulating member (Fig. 1, abstract). Hayashi further discloses that the insulating member is formed from polypropylene (PP) resin, which is inexpensive (P19). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select polypropylene for the insulating sleeve of modified Chen, with the expectation that polypropylene would be an inexpensive insulating material.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210384482 A1 discloses a button battery with a liquid injection hole
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729